                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


RENEE L. McCRAY,

        Plaintiff,

        v.

 SAMUEL I. WHITE, P.C.,
 SARA K. TURNER,                                             Civil Action No. TDC-18-3491
 JOHN E. DRISCOLL, III,
 ARNOLD HILLMAN,
 ROBERT H. HILLMAN and
 DEENA L. REYNOLDS,

        Defendants.




                                   MEMORANDUM            OPINION

       Plaintiff Renee L. McCray, who is self-represented,         has filed suit against Defendants

Samuel I. White, P.C. ("Samuel White"), a law firm; and Sara K. Turner, John E. Driscoll, III,

Arnold,Hillman, Robert H. Hillman, and Deena L. Reynolds, all of whom are employed by Samuel

White (collectively, "Defendants").       McCray asserts that, as part of efforts to foreclose on her

home, Defendants violated certain provisions the Fair Debt Collection Practices Act ("FDCPA"),

15 U.S.C.    SS   1692-1692p    (2018).    Defendants have filed a Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment, which McCray opposes.                Having reviewed the

submitted materials, the Court finds no hearing necessary.      See D. Md. Local R. 105.6. For the

reasons set forth below, Defendants' Motion, treated as a Motion to Dismiss, will be GRANTED.

                                           BACKGROUND

       In 2005, McCray took out a mortgage loan for 109 North Edgewood Street in Baltimore,

Maryland ("the Property").      At some point, McCray defaulted on the mortgage, and in February
2013, Samuel White initiated foreclosure proceedings in the Circuit Court for Baltimore City,

Maryland. Driscoll, III v. McCray, No. 24-0-13000-528      (Cir. Ct. BaIt. City). Over the ensuing

several years, that continuing foreclosure proceeding spawned a number of other lawsuits in which

McCray asserted claims based on Defendants' allegedly unlawful collection efforts related to the

foreclosure. See, e.g., McCray v. Fed. Home Loan Mortgage Corp., No. GLR-13-1518 (D. Md.);

McCray v. Wells Fargo, No. GLR-14-3445 (D. Md.); McCray v. Samuel I White, No. GLR-16-

0934 (D. Md.).

        In the present suit, McCray makes various allegations, stretching back to 2012, about

Defendants' conduct prior to and during the foreclosure action. Although McCray recites at length

the history of the foreclosure action, her present claims focus on 2017 communications         from

Defendants related to the foreclosure, which McCray has attached to the Complaint. Specifically,

McCray asserts that on April 21, 2017, she received a letter from Defendants that included a copy

of a newspaper advertisement notifying the public of the foreclosure sale of the Property scheduled

for May 17, 2017. The mailing included a letter from Samuel White stating that it was providing

McCray with a copy of the advertisement pursuant to foreclosure notice requirements set forth in

Maryland law. At the bottom of the letter was a section entitled "NOTICE," which stated that,

pursuant to the FDCP A, Samuel White was advising McCray that it was a debt collector attempting

to collect a debt.

        In response, on May 12, 2017, McCray sent a letter to Defendants stating that she wished

them to cease all communication with her pursuant to 15 U.S.C.     S   1692c(c), which provides that

upon notice from a consumer to cease further communication,              a debt collector shall not

communicate with the consumer about the debt except in certain specific circumstances.         After

receiving McCray's letter, Defendants sent McCray three other communications---on           July 24,



                                                 2
2017; August 22, 2017; and October 17, 2017--each          of which was the same in substance as the

April 2017 letter and foreclosure notice and notified McCray of specific rescheduled dates for the

foreclosure sale.

        On November 15, 2017, the Property was sold at a foreclosure sale. On December 11,

2017, aN otice of Report of Sale was docketed with the state court. The state court issued an Order

ratifying the sale, which became final on November 26,2019.          McCray has since filed an appeal

of that Order to the Maryland Court of Special Appeals, where it remains pending.

        On November 13,2018, McCray filed this action, asserting three FDCPA claims based on

the 2017 foreclosure notices. First, she asserts a claim for a violation of 15 U.S.C.     S   1692c(c), on

the theory that Defendants were required, but failed, to cease communications with her after they

received her May 12, 2017 letter. Second, she asserts a claim for a violation of     S   1692e(5), which

makes it unlawful for a debt collector to make a false or misleading representation in the collection

of a debt by threatening to "take any action that cannot legally be taken or that is not intended to

be taken." 15 U.S.C.      S 1692e(5).   McCray asserts that the 2017 foreclosure notices violated this

section because Defendants could not prove that they had a legal right to foreclose on the Property

and thus could not lawfully threaten to foreclose. Third, she asserts a claim for a violation of         S
1692f(6), which makes it unlawful for a debt collector to take or threaten to take "any non-judicial

action to effect dispossession" of property if the debt collector has "no present right of possession

to the property." 15 U.S.C.    S 1692f(6)(A).    As to this cause of action, McCray adopts the argument

advanced for her    S   1692e claim.

                                                DISCUSSION

        Defendants assert a number of arguments for dismissal, including that McCray lacks

standing to pursue her FDCP A claims because her mortgage debt was discharged in bankruptcy



                                                      3
and thus she no longer has any personal obligation for the mortgage debt; that based on the United

States Supreme Court's recent holding in Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029

(2019), they are not debt collectors within the meaning of the FDCPA; that McCray's claims are

barred by res judicata or collateral estopp~l; and that McCray fails to state a claim as to her three

causes of action.

I.     Legal Standard

       Defendants' Motion is styled as a motion to dismiss, under Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, for summary judgment, under Rule 56. Typically, when deciding a

motion to dismiss under Rule 12(b)( 6), the Court considers only the complaint and any documents

"integral to the complaint." Sec'y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700,

705 (4th Cir. 2007). Here, McCray has attached as part of her Complaint the correspondence that

she alleges was sent in violation of the FDCP A. Defendants, in tum, attach to their Motion docket

sheets and court opinions, of which the Court may take judicial notice. Fed. R. Evid. 201 (b)(2).

Where the Complaint and other court records provide a sufficient record for this Court to

adjudicate Defendants' Motion, the Court sees no need to convert the Motion to one for summary

judgment and will thus treat the filing as a Motion to Dismiss.

        To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       A claim is

plausible when the facts pleaded allow "the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings of

self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), legal conclusions

or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the

 complaint as a whole, consider the factual allegations in the complaint as true, and construe the



                                                   4
factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd. ofComm'rs        of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

II.     Standing

        Defendants assert that because McCray discharged her mortgage loan in bankruptcy, she

"had no personal obligation to the loan," so "there could be no debt collection of the loan against

her so as a matter of law the claim must fail." Mot. Dismiss at 18, ECF No. 25-2. Defendants'

standing argument fails. McCray proceeds under the FDCP A, which is designed to curb abusive

debt collection practices.     See 15 U.S.C.      S   1692 (providing Congressional    findings and a

declaration of purpose for the FDCP A). Thus, even if McCray is no longer personally liable for

her mortgage debt, this fact alone does not preclude her being subjected to, and then injured by,

abusive debt collection practices.   Where in its 2017 letters to McCray, Samuel White, citing to

the FDCP A, acknowledged that it was attempting to collect a debt, the Court finds no merit in

Defendants' assertion that these avowed debt collection efforts were, because of the discharge of

the debt in bankruptcy, somehow inapplicable to McCray such that she lacks standing to pursue

an FDCP A claim.

III.    Debt Collector

        The FDCPA regulates only the activities of "debt collector(s]'''         15 U.S.C.   SS   1692b-

1692g, 1692k(a).     As the Supreme Court recently observed, the Act contains both a "primary

definition" and a "limited-purpose definition" ofthe term "debt collector." Obduskey v. McCarthy

& Holthus LLP, 139 S. Ct. 1029, 1035-36 (2019). The primary definition provides that the term

"means any person ... in any business the principal purpose of which is the collection of any debts,

 or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another."     15 U.S.C.   S   1692a(6). The limited-purpose definition states: "For



                                                      5
the purpose of section 1692f( 6) of this title, [the] term [debt collector] also includes any person ...

in any business the principal purpose of which is the enforcement of security interests." Id.

        In Obduskey, the Supreme Court considered the interplay of these definitions to determine

whether a law firm carrying out a nonjudicial foreclosure was a "debt collector" subject to the

FDCPA. 139 S. Ct. at 1033-36. It found that the "limited-purpose definition narrows the primary

definition, so that the debt-collector-related   prohibitions of the FDCPA (with the exception of

~ 1692f(6)) do not apply to those who ... are engaged in no more than security-interest

enforcement."    Id. at 1037. The Court then concluded that the defendant law firm, which had

initiated a nonjudicial foreclosure in the manner required by state law, was covered by the

FDCPA's limited-purpose definition and thus was subject only to ~ 1692f(6) of the FDCPA. Id.

at 1037-39.

        Here, Defendants assert that, because Samuel White is a law firm carrying out a nonjudicial

foreclosure, all of McCray's      claims fail under Obduskey.       Defendants overreach.       McCray

correctly asserts that Obduskey expressly does not exempt such entities from the requirements of

~ 1692f. Thus, her ~ 1692f claim may proceed. However, to the extent that Samuel White was a

law firm engaged in security-interest enforcement by carrying out a nonjudicial foreclosure, under

Obduskey, McCray's ~ 1692(c) and 1692(e) claims would fail as a matter oflaw.            See Obduskey,

139 S. Ct.at 1038.

        Although McCray does not contest Defendants' premise that Samuel White was enforcing

a security interest, there is reason to be cautious about the applicability of Obduskey to the facts

here. In Obduskey, the Supreme Court explicitly limited its decision to exempt individuals or

entities engaged in nonjudicial foreclosures from t.he FDCP A, reserving the question "whether

those who judicially enforce mortgages fall within the scope of the primary definition .... for



                                                    6
another day." Obduskey, 139 S. Ct. at 1039. The Court of Appeals of Maryland, meanwhile, has

noted that any simple characterization of Maryland's foreclosure statute asa nonjudicial one is

"slightly inaccurate," and that the statute "does not fall squarely within [the] concept of nonjudicial

foreclosure."   Anderson v. Burson, 35 A.3d 452, 460 n.14 (Md. 2011). Because it is uncertain

whether Obduskey resolves McCray's         S   1692(c) and   S   1692(e) claims, the Court evaluates

Defendants' other arguments for dismissal as to all three of McCray's claims.

IV.     Collateral Estoppel

        Defendants argue that McCray's FDCP A claims are barred by the doctrines of res judicata

and collateral estoppel. Res judicata mandates that "once a matter-whether         a claim, an issue, or

a fact-has   been determined by a court as the basis for a judgment, a party against whom the claim,

issue, or fact was resolved cannot relitigate the matter." In Re Microsoft Corp. Antitrust Litig.,

355 F.3d 322,325 (4th Cir. 2004). Collateral estoppel, also known as issue preclusion, is a subset

of res judicata. Id. at 326. In particular, collateral estoppel provides that a party may not relitigate

an issue previously resolved in litigation if the following requirements are satisfied: (l) the issue

in the pending litigation is the same as the one previously litigated, (2) the issue was actually

resolved in the prior litigation, (3) the issue resolved was necessary to the judgment in the prior

proceeding, (4) the judgment in the prior proceeding is final and valid, and (5) the party to be

estopped had a full and fair opportunity to litigate the issue in the prior proceeding. ld. Collateral

estoppel bars relitigation of a previously decided issue "even if the issue recurs in the context of a

d~fferent claim." Taylor v. Sturgell, 553 U.S. 880, 892 (2008).

        Here, all the elements of collateral estoppel are satisfied as to McCray's       S   1692e and    S
1692f claims. Whether Defendants had a right to foreclose on the Property is the crux of McCray' s

theory of liability on those claims, as they are premised on the allegation that Defendants had no



                                                    7
right to enforce the mortgage, and that issue was, by definition, the central one in the state

foreclosure proceedings.    The state court has now resolved that question in Defendants' favor,

issuing an order ratifying the sale that became final on November 26, 2019, after more than six

years of litigation. See Jacobsen v. Barrick, 250 A,2d 646, 648 (Md. 1969) ("(T]he law is firmly

established in Maryland that the final ratification of the sale of property in foreclosure proceedings

is res judicata as to the validity of such sale, except in case of fraud or illegality, and hence its

regularity cannot be attacked in collateral proceedings."); Scott v. Bierman, 429 F. App'x 225, 230

(4th Cir. 2011) (stating that under Maryland law, an order of ratification "provide(s] a final

resolution of all matters relating to the foreclosure sale"). To the extent that McCray asserts that

there were irregularities in the foreclosure proceeding, that is a matter for her to raise in the state

courts, not through a collateral proceeding under the FDCP A, See Kline v. Chase Manhattan Bank,

NA., 403 A,2d 395, 401 (Md. Ct. Spec. App. 1974) (emphasizing "the clear rule that a ratified

foreclosure proceeding may not be collaterally assailed"); see generally Manigan v. Burson, 862

A,2d 1037, 1040 (Md. Ct. Spec. App. 2004) (discussing the pre- and post-sale mechanisms

available to challenge the validity of a foreclosure).       McCray is thus collaterally estopped from

relitigating the validity of her foreclosure in this lawsuit. Because her      S   1692e and 1692f claims

cannot succeed if the foreclosure was valid, those claims cannot proceed as a matter of law.

Defendants' Motion to Dismiss will therefore be granted as to McCray's               S   1692e and   S   1692f

claims, which will be dismissed with prejudice.        See   u.s. Airline   Pilots Ass'n v. Awappa, LLC,

615 F. 3d 312,320 (4th Cir. 2010) (stating that when any alteration to a cause of action would be

"futile" and have "no impact on the outcome of the motion to dismiss," the district court need not

grant leave to amend).




                                                   8
V.Section          1692c

       McCray's      S 1692c claim,      however, is not based on challenges to the underlying foreclosure

proceedings, so it is not barred by collateral estoppel. That claim instead stems from the alleged

failure of Defendants to comply with McCray's instruction in her May 2017 letter to cease all

communications with her about her mortgage debt. To the extent that this claim is not resolved

by the holding in Obduskey, it fails for a separate reason. Section 1692c( c) provides that:

       If a consumer notifies a debt collector in writing that ... the consumer wishes the
       debt collector to cease further communication with the consumer, the debt collector
       shall not communicate further with the consumer with respect to such debt,
       except-

        (1) to advise the consumer that the debt collector's             further efforts are being
            terminated;

        (2) to notify the consumer that the debt collector or creditor may invoke specified
            remedies which are ordinarily invoked by such debt collector or creditor; or

        (3) where, applicable, to notify the consumer that the debt collector or creditor
            intends to invoke a specified remedy.

15 U.S.C.   S   1682c(c).

        "Courts can read [the        S   1692c(c)] exceptions ... to imply that they authorize the actual

invocation of the remedy that the collector 'intends to invoke.'''        Heintz v. Jenkins, 514 U.S. 292,

296 (1995). Here, Defendants' 2017 letters and attached foreclosure notices sent to McCray fall

within the exception in subsection (3): they provided legally required notice to her of Defendants'

intent to invoke the remedy of foreclosure                and provided her relevant information       about

proceedings related to that remedy. See Md. Rule 14-210(b) (requiring pre-foreclosure sale notice

to be sent to, among others, the borrower and record owner of the property via first-class mail);

Md. Code Ann., Real Prop.          S 7-105.2(b)   (listing information required in a foreclosure notice). To

allow McCray's       S 1692c( c)    claim to proceed would allow for no distinction between legally



                                                         9
required notices of foreclosure proceedings and abusive debt collection practices. See Heintz, 514

U.S. at 296 (explaining that "it would be odd if the [FDCPA] empowered a debt-owing consumer

to stop the 'communications'   inherent in an ordinary lawsuit and thereby cause an ordinary debt-

collecting lawsuit to grind to a halt"). McCray's    S 1692c( c) claim therefore   fails for the alternative

reason that the communications she challenges fall within one of the statute's stated exceptions.

Defendants' Motion to Dismiss will therefore be granted as to McCray's             S   1692c claim, which

will be dismissed with prejudice.   u.s. Airline    Pilots Ass'n, 615 F. 3d at 320.

                                          CONCLUSION

       For the foregoing reasons, Defendants' Motion to Dismiss, or in the Alternative, Motion

for Summary Judgment, construed as a Motion to Dismiss, will be GRANTED, and McCray's

Complaint will be DISMISSED WITH PREJUDICE.                 A separate Order shall issue.




Date: December 18, 2019
                                                          THEODORE D. CHU
                                                          United States District




                                                     10
